Title: To George Washington from James Clinton, 4 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany May 4th 1781
                        
                        I had the Honor of addressing your Excly in a Letter of the 30th Ulto on the Subject of the Distresses of
                            this Department; a Subject which I have had such frequent Occasion to trust of; that any thing I have now to say will be
                            nearly a Repetition of what my former Letters have contained.
                        From Your Excellency’s favor of the 12th Ulto I was flattered with Hopes of receiving a Supply, at least for
                            Fort Schuyler, during the last month; but I have been disagreeably disapointed—not a Barrel has been received—the Garrison
                            have been for some time past on half Allowance, and the Consequence of any further Delay must be an Evacuation of the
                            Post, with the Loss of all the Stores &c.
                        I mentioned in a former Letter that the Contractors for the french Army would render it impossible to procure
                            Flour in this Quarter; the Truth is confirmed, and there is not in Store one Barrel, nor have I
                            prospect of any; The Department is intirely distitute, and every Post is supported by Plunder.
                        I had contracted for one hundred Barrels of Flour on my own Credit, which I intended for Fort Schuyler as
                            soon as Beef arrived, but not having it in my Power to procure either Beef or Rum for the Use of the Boatmen and Escort I
                            have not been able to forward it.
                        From the Spirit of Desertion which has already prevailed among the Troops, and their refractory Disposition,
                            owing to the Treatment they receive, I have every reason to beleive that they will either mutiny and repair to Albany in a
                            Body; or go off to the Enemy, and this last seems most probable, especially if a considerable Party shou’d make their
                            Appearance on the Frontier.
                        The three Years and nine Month’s Men I am obliged to furlow as fast as they come in for want of Provision.
                        Under these Circumstances, if no speedy Relief can be had, I beg leave to request your Excellency’s
                            Directions, whether I should evacuate Fort Schuyler and endeavour to bring off the Stores, or order the Commanding Officer
                            to hold out to the last Extreamity, and run all risks? which must take place in a few Days.
                        Small Parties of the Enemy have done some Damage on the Frontier during the last Week, but the Perticulars
                            have not yet been received. Tho’ I have no official Accounts, yet I have reason to believe that the Enemy are  debating more serious Opperations against the Northern Frontier. I have the honor to be Your
                            Excellencys most Obt Humble Servant
                        
                            James Clinton
                        
                        
                            P.S. I am informed there is very little Amunition in Store, Mr Rensselear has apply’d for a Quantity
                                some time since which has not yet been receved.
                        

                    